1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     AUBREY AVERY,                                     Case No. 3:18-cv-00138-MMD-CLB
7                                    Plaintiff,                        ORDER
             v.
8
      McCORMICK, et al.,
9
                                 Defendants.
10

11          Pro se Plaintiff Aubrey Avery brings this action under 42 U.S.C. § 1983. Before the
12   Court is the Report and Recommendation (“R&R” or “Recommendation”) of United States
13   Magistrate Judge Carla L. Baldwin (ECF No. 54), recommending that this action be
14   dismissed based on Avery’s failure to comply with LR IA 3-1. Avery had until June 15,
15   2021, to file an objection. To date, no objection to the R&R has been filed. For this reason,
16   and as explained below, the Court adopts the R&R, and will dismiss this action.
17   Additionally, the Court will deny Defendants’ pending motion for summary judgment (ECF
18   No. 46) as moot.
19          The Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21   fails to object to a magistrate judge’s recommendation, the Court is not required to
22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
25   recommendations is required if, but only if, one or both parties file objections to the
26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
28   clear error on the face of the record in order to accept the recommendation.”).
1              Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends dismissing

3    this action as Avery was ordered on April 14, 2021, to file a change of address on or

4    before May 28, 2021, pursuant to LR IA 3-1. (ECF No. 54 at 2.) The deadline for Avery to

5    file a change of address has expired and the Court agrees with Judge Baldwin. Having

6    reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

7              It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

8    No. 54) is accepted and adopted in full.

9              It is further ordered that that Defendants’ motion for summary judgment (ECF No.

10   46) is denied as moot.

11             It is further ordered that this action is dismissed without prejudice based upon

12   Plaintiff Aubrey Avery’s failure to notify the court of his change of address pursuant to LR

13   IA 3-1.

14             The Clerk of Court is directed to enter judgment accordingly and close this case.

15             DATED THIS 21st Day of June 2021.

16

17

18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25
26

27

28
                                                    2
